IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

DAVEBUYSUGLYHOUSES.COM,

ORLANDO DIVISION
HOMEVESTORS CF AMERICA, INC., §
§
Plainti_§‘f §
§
V. § Civil ACtiOn NO. 6!18-CV-00893-GKS-TBS
§
DAVID BECKER D/B/A §
§
§
§

Defendant.

 

ORDER ENTERING FINAL DEFAULT JUDGMENT AND PERMANENT
INJUNCTION

This matter is before the Court on consideration of United States Magistrate Judge Thomas
B. Smith’s Report and Recommendation (doc. 14), filed on Deeember ll, 20]8, recommending
that Plaintif`f’s Motion for Entry of Default Judgment against Defendant (doc. 12) be granted.

As of this date, there are no objections to the report and recommendation, and the time for
the parties to file such objections has elapsed. After conducting a careful and complete review of`
the findings and recommendations, a district judge may accept, reject, or modify the magistrate
judge’s report and recommendation 28 U.S.C. § 636(B)(1); Williams v. Wainwright, 681 F.Zd
732 (l lth Cir. 1982). ln the absence of specific recommendations, there is no requirement that a
districtjudge review factual findings de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (l lth Cir.
1994).

After conducting a careful and complete review of the findings, conclusions and

recommendations, and giving de novo review to matters of law, the Court accepts the factual

7331159v.l

findings and legal conclusions of the magistrate judge and the recommendations of the magistrate

 

 

 

 

judge.

Accordingly, it is now

ORDERED, ADJUDGED, and DECREED:

(l) The Report and Recommendation (doc. 14) is accepted and adopted.

(2) Judgment of liability is entered in favor of Plaintiff as to Counts I and Il, and the
Court finds that Defendant has engaged in willful trademark/service mark
infringement under the Lanham Act, 15 U.S.C. § 1114, and engaged in willful false
designation of origin and unfair competition under the Lanham Act, 15 U.S.C. §
1125(a), as to the following United States registered marks belonging to Plaintiff
described in Table l:

Table 1
MARK REG. NO. GOODS/SERVICES
we u 2,761,385 IC 35. Franchising services, namely, offering technical
6 y assistance in establishing, operating, marketing and
uqcy “°u‘¥‘» ('“°°"f°$'ab'e) developing franchised businesses that purchase, finance
Emmm and sell residential real estate.
®
3,099,814 IC 36. Real estate services, namely, real estate
WE BUY UGLY HOUSES ® brokerage, and providing mortgage, title and home
(ln€°nfesfabl€) insurance brokerage services.
2,999,705 IC 36. Rea| estate services, namely real estate
WE BUY UGLY HOUSES ® acquisition, real estate brokerage services and real estate
(h‘°°“f°$fab'¢) financing services.

 

 

2,827,136 lC 35. Franchising services, namely, offering technical
assistance in establishing, operating, marketing and
(1"€0"\€5181>1¢) developing franchised businesses that purchase, finance
and sell residential real estate.

 

 

 

 

7331159v.l

 

 

 

(.Ly,r 2,797,429 IC 26. Omamental novelty buttons.
6
o K (Incontestable)
®
2,797,374 IC 35. Franchising services, namely, offering technical

uc.w's on ®

(lncontestable)

assistance in establishing, operating, marketing and
developing franchised businesses that purchase, finance
and sell residential real estate.

 

 

UGLY‘S OK ® 2,794,480 IC 35. Franchising services, namely, offering technical
assistance in establishing, operating, marketing and
(ln¢Onf¢Sfabl¢) developing franchised businesses that purchase, finance
and sell residential real estate.
THE UGLIEST HOUSE OF THE 3,641,362 IC 35. Organizing and promoting contests for
YEAR ® advertising purposes.

(lncontestable)

 

1919
uc.us$‘r
lion s

3,641,361

(lncontestable)

IC 35. Organizing and promoting contests for
advertising purposes.

 

 

 

of The
3,350,752 IC 36. Real estate services, namely, purchase, finance,
THE GOOD, THE BAD AND acquisition and brokerage of residential real estate
THE UGLY ® (ln¢onf¢$wbl¢) properties for others.
3,3 07,918 IC 36. Real estate services, namely purchase, finance,
WE BUY THE GOOD, THE acquisition and brokerage of residential real estate
BAD AND THE UGLY ® (l“¢=°nf¢$fabl€) properties
3,128,574 IC 36. Real estate services, namely, real estate

 

(lncontestable)

acquisition, real estate brokerage services, and real
estate financing services,

 

 

 

 

®
2,999,978 IC 35. Franchising services, namely, offering technical
UG BUYS UGLY HOUSES ® assistance in establishing, operating, marketing and
(ln€<mtcs!abl¢) developing hanchised businesses that purchase, finance
and sell residential real estate.
2,935,916 IC 36. Real estate services, namely, real estate
UG BUYS UGLY HOUSES ® acquisition, real estate brokerage services, and real
(lrwonfesfabl¢) estate financing services.
4,313,868 IC 35. Franchise consulting services, namely,
UGLY OPPORTUNITIES ® consultation in connection with marketing and
(lnc°nfestable) advertising of franchise businesses, franchise lead
generation, strategic franchise planning, territory

 

 

management and franchise sales; concept and brand

 

733] 159v.l

3

 

 

development in the field of li'anchising; marketing and
promotion of franchise sales services; business advisory and
consulting services relating to fianchise sales;

broker referral services in the field of fi‘anchises.

 

UG SELLS UGLY HOUSES ®

4,786,527

(lncontestable)

lC 35. Real estate sales management; sales promotion
services; providing web site for investors to access
properties for sale.

IC 36. Real estate services, namely, real estate
brokerage, and providing mortgage, title and home insurance
brokerage services; real estate services,
namely, real estate acquisition, real estate brokerage services
and real estate financing services; real estate consultation,
management, brokerage, and leasing
services; real estate sales, namely, real estate agency services
and real estate listing.

 

WE SELL UGLY HOUSES ®

4,638,341

(Incontestable)

IC 035. Real estate sales management; sales promotion
services; providing web site for investors to access
properties for sale.
lC 036. Real estate services, namely, real estate
brokerage, and providing mortgage, title and home
insurance brokerage services; real estate services,
namely, real estate acquisition, real estate brokerage
services and real estate financing services; real estate
consultation, management, brokerage, and leasing
services; real estate sales, namely, real estate agency
services and real estate listing.

 

WE SELL UGLY HOUSES,
TOO!

86/098,386

lC 35. Real estate sales management; sales promotion
services; providing web site for investors to access
properties for sale.

IC 036. Real estate services, namely, real estate
brokerage, and providing mortgage, title and home
insurance brokerage services; real estate services,
namely, real estate acquisition, real estate brokerage
services and real estate financing services; real estate
consultation, management brokerage, and leasing
services; real estate sales, namely, real estate agency
services and real estate listing

 

   

1 f f
uc,ty

nou;s;.®

 

 

86/651988

IC 35. Real estate sales management; sales promotion
services; providing web site for investors to access properties
for sale.

IC 036. Real estate services, namely real estate brokerage,
and providing mortgage, title and home insurance brokerage
services; real estate services, namely, real estate acquisition,

real estate brokerage services and real estate financing
services; real estate consultation, management, brokerage,
and leasing services; real estate sales, namely real estate
agency services and real estate listing.

 

 

7331 159v.l

 

 

2,988,337

IC 36. Real estate services, namely, the acquisition and

 

 

 

COMPRAMOS CASAS FEAS ® brokerage of residential real property and real estate
(ln¢°m€$fabl¢) financing services.
2,982,363 lC 35. Franchising services, namely, offering technical
COMPRAMOS CASAS FEAS ® assistance in establishing, operating, marketing and
' (lnconf€$fab|e) developing franchised businesses that purchase, finance and
sell residential real estate.
#WEBUYUGLYHOUSES 5297521 IC 35. Real estate sales management; sales promotion

 

 

services; franchising services, namely offering technical
assistance in establishing, operating, marketing and
developing franchised businesses that purchase, finance and
sell residential real estate.

IC 36. Real estate services, namely, real estate
brokerage, and providing mortgage, title and home
insurance brokerage services; real estate services, namely,
real estate acquisition, real estate brokerage services and
real estate financing services; real estate consultation,
management, brokerage, and leasing services; providing a
website for investors to access listings of real estate
properties that are for sale.

 

(3) The Court issues a permanent injunction against Defendant enjoining him from the

following activity:

i. Using

HOMEVESTORS’ name-mark, variations on the

HOMEVESTORS’ name-mark, and any colorable imitations of any of

HOMEVESTORS’ other registered marks as described in Table 1,

above;

and from

ii. Using metatags, source codes, or URLS with any variation of the name

mark “HOMEVESTORS” or any variation of HOMEVESTORS’ other

registered marks as described in Table 1, above;

7331159v.l

 

(4)

iii.

iv.

Doing any other act or thing likely to confuse, mislead, or deceive others
into believing that Defendant, or his services and/or products, are
connected with, sponsored or approved by HOMEVESTORS; and

Assisting, directing, authorizing, ordering, facilitating, aiding, or
abetting, whether directly or indirectly, any other individual or entity in

engaging or performing any of the activities referenced above.

The Court further directs Defendant to:

ii.

Immediately and permanently remove any of the HOMEVESTORS’
marks depicted in Table 1, above, or any colorable imitations thereof,
from Defendant’s website(s), social media, online or print
advertisements, or anywhere else in connection with Defendant’s
business; and

In accordance with Section 34(a) of the Lanham Act, 15 U.S.C. §
l l l6(a), Defendant shall file with the Court, and serve upon Plaintiff,
within thirty (30) after entry and service on Defendant of an injunction,
a report in writing and under oath, setting forth in detail the manner and

form in which Defendant has complied with the terms of this Default

Judgment.
DONE and ORDERED in Chambers in Orlando, Florida, this hp day of

Copies to:

7331159v.1

,20,1,8./@ /

 

 

 

 

THE HoN RABLE'G"K. ENDALL sHA
UNITED s ATEs DISTRICT CoURT JUDGE

Counsel of record

Unr'spresent¢d Parjties

, 73'311‘_59'\"):1

